DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,956,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a system comprising a treatment device including an expandable/occlusion element and at least one electrode associated said element and a console including a processor in electrical communication with said electrode which is programmed to receive signals from said electrode, calculate a change based on said signal and determine an occlusion status based upon said change.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,956,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a method for predicting lesion quality including injecting a fluid/agent into a medical device, the medical device including an expandable/occlusion element at least partially occulding the pulmonary vein and an electrode associated with said electrode, recording a plurality of values by said electrode over a period of time after injection of said fluid/agent into the expandable/occlusion element, calculating/comparing a change in said values  and determining a pulmonary vein occlusion status based on said change.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,595,922. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a system comprising a treatment device including an elongated body, an expandable/occlusion element associated with an electrode configured to record values, a shaft coupled to said an expandable/occlusion element, a fluid reservoir in communication with a fluid injection lumen and a processor in electrical communication with said electrode programmed to receive a signal from said electrode, calculate a change based on said signal and determine an occlusion status based on said change.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abboud et al. (US 2009/0182318).

Abboud et al. discloses;
1.   A system (e.g., element 30{) for assessing occlusion, the system comprising: a treatment device including an expandable element (e.g., via the disclosed inner/outer balloon 62/64) and at least one electrode (e.g., elements 86-92) within the expandable element; and a console (e.g., element 52) including: an energy generator; and a processor (e.g., element 108) in electrical communication with the at least one electrode and the energy generator, the processor programmed to receive signals from the at least one electrode to determine temperature, to calculate a change in the signals over time, and to determine an occlusion status based upon the change in the temperature data (e.g., via the disclosed system sensing changes in the natural state, such as temperature, of tissue which is correlated to the change in bio-impedance of the tissue region) {e.g., [0056]-[0057], [0063]-[0066], [0069] & (Figs. 1 & 3)}.

2. The system of Claim 1, wherein the processor is further programmed to predict the quality of a lesion created in tissue by the expandable element based upon a temperature status determination (e.g., via the disclosed use of a temperature sensor 61, [0056]-[0057] & [0066]).

3. The system of Claim 1, wherein a determination that the pulmonary vein is partially occluded includes at least one of assigning the occlusion of the processor a poor rating and assigning the occlusion a fair rating and a determination that the pulmonary vein is completely occluded incudes assigning the occlusion by the processor a good rating (e.g., [0069] & [0081]-[0084]).



5. The system of Claim 1, wherein the at least one electrode is at least one thermocouple electrode (e.g., via the disclosed use of a temperature sensor 61, [0056]-[0057] & [0066]).

6. The system of Claim 5, wherein the at least one electrode is a 0.5 mm ring thermocouple electrode (e.g., via the disclosed use of a temperature sensor 61, [0056]-[0057] & [0066]).

7. The system of Claim 1, wherein the expandable element is a balloon [e.g., 0064].

8. The system of Claim 1, wherein the processor is programmed to determine the occlusion status is good when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate (e.g., [0069] & [0081]-[0084]).

9. The system of Claim 1, wherein the processor is programmed to determine the occlusion status is poor when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0069] & [0081]-[0084]).



11. The system of Claim 1, wherein the area of tissue is an ostium of a pulmonary vein, the processor being further programmed to: receive temperature data from the electrode, the temperature data being recorded by the electrode before, during, and after a delivery energy to the electrode within the expandable element; calculate a temperature change over time; and determine an occlusion status of the ostium of the pulmonary vein by the treatment device based on the calculated temperature change over time (e.g., [0063]-[0066]).

12. The system of Claim 11, wherein the temperature data is recoded by the processor continuously before, during, and after the delivery of an energy to the electrode within the expandable element (e.g., [0063]-[0066]).

13. The system of Claim 1, wherein the treatment device further includes a shaft having a central lumen and a distal opening, the shaft being at least partially disposed within the expandable element, the central lumen and the distal opening being in communication with the energy generator (e.g., Figs 1 & 3).

14. A system (e.g., element 30) for assessing occlusion, the system comprising: a treatment device (e.g., via the disclosed catheter 34) including: an elongate body (e.g., element 36) having a proximal portion, a distal portion, and a lumen therebetween (Fig 3); an expandable element (e.g., via the disclosed inner/outer balloons 62/64) coupled to the distal portion of the elongate body; at least one electrode 

15. The system of Claim 14, wherein the processor is programmed to determine the occlusion status is good when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate (e.g., [0069] & [0081]-[0084]).

16. The system of Claim 14, wherein the processor is programmed to determine the occlusion status is poor when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0069] & [0081]-[0084]).

17. The system of Claim 14, wherein the processor is programmed to determine a position of the expandable element relative to an area of tissue based on a temperature measurement received from the electrode (e.g., [0060] & [0084]).



19. A method for predicting lesion quality, the method including (e.g., [0048]-[0052]): injecting a cryogenic fluid into a medical device (e.g., via the disclosed fluid supply/exhaust via the handle 42), the medical device including an expandable element (e.g., via the disclosed inner/outer balloons 62/64) at least partially occluding the pulmonary vein and an electrode (e.g., element 86-92) disposed within the expandable element; recording a plurality of temperature values (e.g., via the disclosed temperature sensor 61) by the electrode within the expandable element over a period of time after injection of the cryogenic fluid into the expandable element; calculating a change in temperature values over the period of time; comparing the change in temperature values over the period of time to a target change in temperature values over time; determining a pulmonary vein occlusion status based at least in part on the change in temperature values over the period of time, the pulmonary vein occlusion status being one of complete occlusion and incomplete occlusion; and repositioning the medical device when the pulmonary vein occlusion status is determined to be incomplete occlusion (e.g., [0062]-[0063], [0066] & [0075]-[0076]).

20. The method of Claim 19, further comprising: determining the pulmonary vein occlusion status is complete occlusion when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate; and determining the pulmonary vein occlusion status is incomplete occlusion when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0075]-[0076]). 
Conclusion
Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792